 In the Matter Of,STANDARD MAGAZINES,INC., BETTERPUBLICATIONS,INC., ETAL.andBOOB AND MAGAZINEGuiLD,LOCAL18,C.I.O.Case No. R4405.-Decided April 04, 1941Jurisdiction:magazinepublishing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition pay roll requested by the union directedto be used since it is sufficiently recent to be practical in determiningeligibility ; election necessary.Unit Appropriate for Collective Bargaining:all the employees of the Companieswith the, exception of supervisory and managerial employees, advertisingsalesmen, outside salesmen, circulation department employees, and confidentialemployees whose interests lie with the Companies.Proskauer, Rose di Paskus,byMr. Burton A. ZornandMr. Eugene,Gordon,of New York City, for the Companies..Boudin, Cohn d Glickstein,byMr. Sidney For,of New YorkCity, for the Guild.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE-On May 1, 1940, December 12, 1940, and January 14, 1941,respectively, Book and Magazine Guild, Local 18, C. I. 0., hereincalled the Guild, filed with the Regional Director for, the SecondRegion (New York City) a petition, an amended petition, and ahad arisen concerning the representation of employees of StandardMagazines, Inc. and Better Publications, Inc., New York City, hereincalled the Companies, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act'On Feb-ruary 14, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section' 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board -Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-31' N. L. R. B., No. 43.285 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 17, 1941,the Regional Director issued a notice ofhearing, copies of which weredulyserved upon the Companies andtheGuild.On February 24, 1941, the Regional Director issueda notice of postponement of hearing.On March 14,1941, the Re-gional Director issued and duly served upon the parties an 'orderand notice of continuance of the hearing.Pursuant to such noticea hearing was held on March 18, 1941,atNew York City,beforeMartin I. Rose, the Trial Examiner duly designated by the ChiefTrial Examiner.The Companies and the Guild were representedby counsel and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.At the closeof the hearing,counsel for the Companies moved to dismiss thepetition as amended.The Trial Examiner reserved ruling thereon.The motion is hereby denied.During the course of the hearing theTrialExaminer made various rulings on other motions and onobjections to the admission of evidence.The Board has reviewedthe rulings-of the Trial Examiner and finds that no prejudicialerrors were committed.'The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESStandard Magazines,Inc. and Better Publications,Inc., two NewYork corporations,-are engaged in the business of publishing,selling,and, distributing over 40 magazines, generally known as pulps.BothCompanies use the same office at 10 East 40th Street, New YorkCity, have the same officers and directors for the most part, employthe same employees,and maintain a single-pay roll for such em-ployees.The magazines published, sold, and distributed by Stand-ard Magazines,Inc., are printed by independent printing contractorsin the State of New York. Those of Better Publications,Inc., areprinted by similar contractors in the States of New York, New Jer-sey, and Illinois.During the 6-month period immediately precedingJanuary 29,1941,each Company sold and distributed in excess ofone million copies of such magazines,of which approximately 30per cent were shipped to places outside the States in which suchmagazines. were printed.The Companies employ approximately 34employees. STANDARDMAGAZINES, INC.287II.THE ORGANIZATION INVOLVEDBook and Magazine Guild, Local 18, is a labor organization affili-ated with the -Congress of Industrial -Organizations, admitting tomembership employees of the Companies.-III.THE' QUESTION CONCERNING REPRESENTATIONOn April 23; 1940, the Guild requested the Companies to recognizeitas bargaining representative of the majority of the Companies'employees.The Companies refused to grant such recognition untilthe Guild had been legally designated as the collective bargainingrepresentative for the Companies' employees.A statement of theRegional Director, introduced in evidence at the hearing, shows thatthe Guild represents a substantial number of employees in the unitfound below to be appropriate.'-We find that a question has arisen concerning the representationof employees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has'arisen, occurring in connection with the-operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Guild claims that an appropriate unit for the purposes ofcollective bargaining should include all employees of the Companieswho work regular' hours in the office of the Companies at 10 East40th Street, New York City, excluding supervisory and managerialemployees, advertising salesmen, outside salesmen, and confidentialemployees whose interests are deemed to lie with the Companies.2iThe report of the Regional Director shows that of the 10 application cards, dated be-tween April 12-and April 22, 1940, filed by the Guild, seven are on the Companies' pay rollfor the week of December 2, 1940. There are approximately 21 employees in the appro-priate unit2The original petition filed May 1,1940,described the appropriate unit as-"editorialemployees."The amended petition filed December 12, 1940,designated the unit as "Allemployees of the company who worked regular hours of employment when the above em-ployer was located at 22 West 48th Street on April 19, 1940, exclusive of supervisory andmanagerial employees."The second amended petition filed January 14, 1941, sets forth theunit as"All employees of the company who work regular hours in the office of the company,exclusive of supervisory and managerial employees,advertising salesmen and outsidesalesmen " 288DECISIONS OF NATIONAL. LABOR RELATIONS BOARDThe Companies contend that all employees, exclusive of supervisoryand managerial employees, constitute an appropriate unit.Specifically, the Guild would include in the appropriate unit thefollowing categories of employees : (1) nine editorial writers, whoseduties consist in reading manuscripts and rendering judgment onthem, copy, reading manuscripts, proofreading, story writing, anddrafting of revision letters to authors, (2) three clerical employeeswho are engaged in, the opening and sorting of mail, typewriting,filing, and some phases of bookkeeping, (3) the make-up man wholays out the contents of the magazines, (4) the bookkeeper, (5) theswitchboard operator, (6) the accountant for the circulation depart-ment, and (7) three office boys.All these employees work 371/2 hours per week at the Companies'officewith the exception of two of the office boys who spend 2 dayseach week outside in the circulation department, checking recordsand returns.All are required to punch a time clock and observeregular hours of work.As to these employees, the parties are insubstantial agreement and we find that the appropriate unit shouldinclude these employees.The Companies contend that all employees whose names apearon the pay roll list ending March 17, 1941, introduced in evidence,'should be-included in the appropriate unit.The controversy be-tween the Companies and the Guild involves the following employeeswhom the Guild would exclude and the Companies include :(1)Two outside salesmen.G.R. Cannon is salesman for theCompanies, with headquarters in Philadelphia, and O. C. Klein occu-pies a similar position on the Pacific Coast. , Since they rarely visitthe New York office, it is obvious they have little if anything incommon with the other employees of the Companies.We shalltherefore exclude them from the unit 3(2)Two advertising salesmen.Neither D. P. Riker, the adver-tisingmanager, nor H. Palmer, the advertising solicitor, punchesthe time clock.The nature of their work necessarily requires thatthey spend most of their time outside the Companies' office.Accord-ingly we shall exclude them from the unit.4(3)Two circulation department employees.H. H. Oschay; thecirculationmanager, is out of the office about two days a week,checking on the distribution of the Companies' magazines.He isnot required to punch the time clock.A. Signal, also engaged- incirculation work, spends most of his time at the office of the company8 SeeMatter of Louis Weinberg Assoc. Inc.andUnited Wholesale and Warehouse Em- ;ployees,13 N. L. R. B 66;Matter of B F. SturtevantCo. andUnited Electrical&RadioWorkers Local Industrial Union, 8 NL. R. B. 835.* SeeMatter of Brooklyn Datily EagleandNewspaper Guild of New York,13 N. L. R. B.974. STANDARD MAGAZINES, INC.289that distributes the Companies' magazines, checking records andreturns.He works in the Companies' office only 13 or 15 hours aweek.Since it appears that H. H. Oschay has supervisory andmanagerial powers in respect to his department and that A. Signalhas little contact with the persons included in the unit, we shallexclude them from the unit.5(4)Two outside editorial writers.Both Mrs. E. R. McKeon andMrs. R. R. Scott engage in the same type of work as the othereditorialwriters.Although they work, for the most part, outsidethe office, they are paid regular salaries comparable to the salariespaid the other editorial writers.We shall include them in the unitalong with the other editorial writers.(5)Four executives and managing editors.In respect to L. Mar-gulies, the Guild claims that he is the managing editor of the Com-panies' magazines except for college magazines and astrology maga-zines.It appears from the record that the editorial writers workunder his direction and supervision.He is not required to punchthe time clock and receives a much higher salary than, do the editorialwriters.In view of these circumstances, we shall exclude him fromthe unit.6The Guild seeks to exclude R. A. Pines, - who is the brother ofNed Pines, publisher and executive of the Companies, for the reasonthat he is managing editor ofCollege Humorand other college maga-zines.The publisher contends that all material for those magazinesis submitted to him for approval and purchase, and that R. A. Pinesmerely does work similar to other writers.Although the evidenceis conflicting as to the precise scope of R. A. Pines' authority, itappears that other employees assist him in editorial work on thesemagazines and that his name appeared onCollegeHumoras editoruntil last year.However, his duties in respect to this magazinehave not changed since then.R. A. Pines is also an attorney anddoes some legal work for the Companies.Furthermore, his salaryexceeds that of the other editorial writers. In view of his closerelationship to the publisher and other factors, we shall exclude himfrom the unit.?In-regard to Joseph Scott, son of Mrs. R. R. Scott,,whom theGuild seeks to exclude for the reason that he is an executive of theCompanies, it appears from the record that his work is similar toSeeMatter of Seattle Post-Intelligence Department of Hearst Publications,IncandSeattle Newspaper Guild,9 N. L. R. B. 1262.SeeMatter of Brooklyn Daily EagleandNewspaper Guild of NewYork, 13 N. L. R. B.974.%' SeeMatter of Western Union TelegraphCo. andCommercial Telegraphers Union, 17N. L. R. B. 683;Matter of Louis WeinbergAssoc.IncandUnited Wholesale and WarehouseEmployees,13'N. L. R. B. 66. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD11that of other editorial writers considered eligible for membership intheGuild.Moreover, he receives a salary considerably less thanother editorial writers.We shall,include him in the unit.Tlie Guild would also exclude S. Ross, claiming that he is theart director of the Companies'magazines.The record shows, how-ever, that he has no executive powers, that he has no power to fixart prices, and that one of the editorial writers included in the unitby the Guild does some of this work.We shall include him in theunit.(6)Three confidential 'secretaries.From the record it appearsthatMiss M. Komarow, Miss S. Nansin, and Miss C. Schlier areprivate secretaries to L. Margulies, Ned Pines (publisher and execu-tive), and R. A. Pines, respectively.Although all of them engagein other types of work besides secretarial, it appears, nevertheless,that much of their work is of a confidential nature, since they dosecretarial work for executives and managerial officials of the Com-panies.Therefore, we shall exclude them from the unit."We find that all the employees of the Companies with the exceptionof supervisory and managerial employees, advertising salesmen, out-'side salesmen, circulation department employees, and confidentialemployees who are closely identified with the management 9 consti-tute a unit appropriate for the purposes of collective bargaining andthat said unit will insure to employees of the Companies the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot.The Guild urged that the pay roll of March 14, 1941, the lastbefore,the hearing, be used as a basis for determining eligibility tovote.The Companies requested the use of the pay roll nearest aspossible to the election in determining eligibility.We find that thepay roll of March 14, 1941, is sufficiently recent to be practical indetermining eligibility and shall direct that those employees in theappropriate unit whose names appear on the Companies' pay rollof 'March 14, 1941, subject to such limitations and additions as areset forth in the Direction shall be eligible to vote in the election.--8Matter of Brooklyn Daily EagleandNewspaper GuildofNew York,13 N L R B 974;Agwilines Inc.andBrotherhood of, Railway and Steamship Clerks, Freight Handlers, Ex=press and Station Employees,12 N. L R. B 3669 Specifically, G. R. Cannon, 0 C. Klein, D. P Riker, H Palmer, H. H Oschay, A. Signal,L. Margulies, R. A. Pines, M. Komarow,S.Nansin,and C. Schlier. STANDARD MAGAZINES, INC.291Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Standard Magazines, Inc. and BetterPublications, Inc., New York City, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All the employees of the Companies with the exception ofsupervisory and managerial employees, advertising salesmen, outsidesalesmen, circulation department employees, and confidential em-ployees whose interests lie with the Companies, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by theBoard to determine representatives for the purposes of collectivebargaining with Standard Magazines, Inc. and Better Publications,Inc.,New York City, an election by secret ballot shall be conductedas soon as possible but not later than'thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector-,for the Second Region, acting in this matter as agent forthe -National Labor Relations Board, and subject to Article VIII,Section 9, of said Rules and Regulations, among all the employeesof the Companies, whose I, ames appear on the Companies' pay rollofMarch 14, 1941, including employees who did not work duringsuch pay-roll period because they were ill or on vacation, or in theactive military service or training of the United States, or tempo-rarily laid off, but excluding supervisory and managerial employees,advertising salesmen, outside salesmen, circulation department em-ployees, and confidential employees whose interests lie with theCompanies, and any employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Book and Magazine Guild, Local 18, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.441343-42-vol 31-20